United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2010
Issued: April 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 7, 2011 appellant filed a timely appeal from the June 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied an increased
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to an increased schedule award.
FACTUAL HISTORY
On July 29, 2003 appellant, then a 45-year-old postal clerk, filed an occupational disease
claim alleging that the duties of her position caused carpal tunnel syndrome. OWCP accepted
her claim for bilateral carpal tunnel syndrome. Appellant underwent wrist surgeries in 2007.
OWCP also accepted tenosynovitis.
1

5 U.S.C. § 8101 et seq.

On April 29, 2008 OWCP granted a schedule award for a 10 percent impairment of each
upper extremity under the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001).
Following further surgeries in 2009 and 2010, appellant claimed an increased schedule
award. OWCP referred her to Dr. Sofia M. Weigel, a Board-certified physiatrist, for an
evaluation of impairment. Using Table 15-23, page 449 of the A.M.A., Guides (6th ed. 2009),
Dr. Weigel found that appellant had a five percent impairment of each upper extremity due to
residual carpal tunnel syndrome, which she identified as the primary impairing diagnosis.
OWCP’s medical adviser reviewed Dr. Weigel’s calculations and agreed that appellant
had a five percent impairment of each upper extremity.
In a decision dated November 30, 2010, OWCP denied appellant’s claim for an increased
schedule award. It noted that she had previously received compensation for a 10 percent
impairment of each upper extremity and Dr. Weigel’s evaluation did not establish greater
impairment.
Appellant submitted an impairment evaluation from Dr. Emile Mathurin, Jr., a Boardcertified physiatrist, who found that appellant had a six percent impairment of each upper
extremity.
Another OWCP medical adviser reviewed Dr. Mathurin’s calculations and found the six
percent rating acceptable, but as before, appellant was compensated for a greater impairment.
In a decision dated June 28, 2011, OWCP denied appellant’s claim for an increased
schedule award. It explained that Dr. Mathurin’s evaluation showed only a six percent
impairment of each upper extremity. As this was less than her 10 percent rating, OWCP found
that appellant was not entitled to additional compensation.
On appeal, appellant noted that her first evaluation was done under the fifth edition of the
A.M.A., Guides, and the second evaluation was done under the sixth -- two different scales for
two different losses. She states that the first surgeries were for bilateral carpal tunnel syndrome,
while the second surgeries were for bilateral carpal tunnel syndrome and tenosynovitis.
Appellant was diagnosed on January 26, 2011 with digital flexor tendinitis, for which she was
now receiving treatment from Dr. Mathurin.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.2 Such loss or loss of use is known as permanent

2

5 U.S.C. § 8107.

2

impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.3
ANALYSIS
OWCP accepted that appellant developed bilateral carpal tunnel syndrome in the
performance of her duties. Under the fifth edition of the A.M.A., Guides, it issued a schedule
award for a 10 percent impairment of each upper extremity due to the accepted medical
condition.
Impairment ratings for carpal tunnel syndrome are now determined using Table 15-23,
page 449 of the sixth edition of the A.M.A., Guides, which became effective May 1, 2009.
Under Table 15-23, impairment ratings range from zero to nine percent of the upper extremity.
Even the most severe carpal tunnel syndrome can never receive an impairment rating that is
more than nine percent.
The practical effect of this limit is that appellant has already received the most
compensation possible for her carpal tunnel syndrome. Evaluations from Dr. Weigel, the
second-opinion physiatrist and Dr. Mathurin, the attending physiatrist, show that her current
impairment is in the moderate range of five or six percent. This evidence does not establish that
appellant is entitled to additional compensation for her carpal tunnel syndrome. Indeed, she has
already received the maximum schedule award allowed. The Board will therefore affirm
OWCP’s June 28, 2011 decision denying appellant’s claim for an increased award.
As OWCP procedures explain, if a claimant who has received a schedule award under a
previous edition of the A.M.A., Guides is found, under the sixth edition, to have a lower
impairment rating than was originally awarded, a finding should be made that the claimant has
no more than the percent impairment originally awarded, that the evidence does not establish an
increased impairment and that OWCP has no basis for declaring an overpayment.4
Appellant adds that her second wrist surgeries were for tenosynovitis in addition to carpal
tunnel syndrome. Diagnosis-based impairment is the primary method of evaluation for the upper
limbs. In most cases only one diagnosis will be appropriate. If a patient has two significant
diagnoses, for instance, rotator cuff and biceps tendinitis, the examiner should use the diagnosis
with the highest causally related impairment rating for the impairment calculation.5 Selecting the
optimal diagnosis requires judgment and experience. Typically one diagnosis will adequately
characterize the impairment and its impact on activities of daily living.6 Dr. Weigel identified
appellant’s carpal tunnel syndrome as the primary impairing condition. In that regard, the Board
3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

Id. at Chapter 2.808.7.b(4) (January 2010).

5

A.M.A., Guides 387.

6

Id. at 389.

3

notes that, under Table 15-3, page 395 of the A.M.A., Guides, the highest diagnosis-based rating
a claimant may receive for wrist tendinitis is two percent.7 Thus, it appears Dr. Weigel correctly
identified the primary impairing condition.
As for the diagnosis of digital flexor tendinitis, OWCP has not accepted the diagnosis as
causally related to appellant’s federal employment. Dr. Mathurin mentioned giving her an
injection for the trigger finger of the third digit, but he offered no impairment rating for digital
stenosing tenosynovitis (trigger digit) under the digit regional grid at page 392 of the A.M.A.,
Guides. As the matter remains unadjudicated, the issue is not ripe for Board review.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant is not entitled to an increased schedule award for her
accepted carpal tunnel syndrome.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
7

A lacerated wrist or ruptured tendon maxes out at seven percent.

4

